Title: Charles Bonnycastle to James Madison, 21 July 1834
From: Bonnycastle, Charles
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    University of Va.
                                
                                July 21st 1834.
                            
                        
                         
                        An improvement in canals having presented itself to me I was desirous of asking the opinion of either Genl
                            Macomb, or Genl Gratiot upon that subject, as well as upon some points connected with our School of Civil Engineering.
                            Expressing to Mr Cabell my reluctance to intrude myself on these Gentlemen, he suggested that it would not be improper to
                            ask the favor of a letter from you. I confess that it is with much reluctance that I trouble you on a subject of so little
                            importance as my own speculations; but if your acquaintance with either of these Gentlemen, or the few moments of your
                            valuable leisure will permit me the favor of a line, I shall feel greatly obliged. With respectful remembrances to Mrs
                            Madison, and with the sentiments of profound respect due to yourself I remain Dear Sir Your Obedt Servt
                        
                        
                            
                                C. Bonnycastle
                            
                        
                    